DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/7/2021 has been entered.
Response to Amendment
	In response to the office action from 2/8/2021, the applicant has submitted a request for continued examination, filed 5/7/2021, amending claims 1, 12 and 13, while arguing to traverse the prior art and other rejections. Applicant’s arguments have been fully considered and have been determined persuasive in light of the latest amendments. Therefore claims 1-20 are allowable over the prior art of record for the below provided reasons for allowance.
EXAMINER’S AMENDMENT
FOR SELECTIVE TRANSMISSION INTO ONE OF A PLURLAITY OF A USER’S DEVICES” so as to be more descriptive of the invention.
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Austin J. Kim on 6/25/2021.

Amend the Abstract:

A system of reducing transmissions of packetized data in a voice activated data packet based computer network environment is provided. A natural language processor component can parse an input audio signal to identify a request and a trigger keyword. Based on the input audio signal, a direct action application programming interface can generate a first action data structure, and a content selector component can select a content item. An interface management component can identify candidate interfaces and determine if prior instances of the packetized data was transmitted to the candidate interfaces. The interface management component can prevent the , such as having previously received the data, and instead transmit it to a separate client device of a different device type.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The independent claims 1 and 13 recite the following: a “data processing system” (e.g. a “voice” “assistant service” or “voice command device” (specification ¶ 0028 lines 3+), receives “input” of an “audio signal into [a user] client COMPUTING device” by the “user”, such as : “Ok, I would like to go to the beach this weekend” (specification ¶ 0028 last 4 lines), or “Ok, just give me the results for the movie times” (specification ¶ 0034 last 3 lines). This is done by inputting into the “client device’s” “microphone” (first interface, specification ¶ 032 line 2). The input into the “client device” is “packet[ized]” (specification ¶ 0030 line 4) and sent into the “voice assistant service”, where it is “parsed” using a ‘natural language processing” (“NLP”) to determine a “request” associated with the “input” by “identify[ing]” a “trigger keyword” (e.g. the “trigger keyword” “go” or “to go to” (specification ¶ 0033 lines 5+). Following this a “first action data structure” (e.g. “beach weather”, “surf report” “water temperature” (specification ¶ 0035 lines 4+)), from which a “digital component” (i.e. a “content item” (specification ¶ 0014 lines 3-4)) such as “weekend weather” (specification ¶ 0035 last sentence) is “selected”.

This last step is very crucial as there are more than one reason why a “user” in possession of a plurality of devices could benefit from not having a requested “content item” provided to all the devices in his possession and instead delivered to only selective devices: “For example, from among candidate interfaces, the interface to render the content item at the smartwatch” “uses the least bandwidth” “with fewer resources”, or “the interface management component” “can select a candidate interface that is currently performing fewer processing operations than another,  unselected interface of for example a different client computing device” (specification ¶ 0066 last sentence). Other considerations for not transmitting a “digital component” to a device are, e.g., “device” “interface can be unavailable until [a] time out period expires” (¶ 0060 2nd column lines 5-8) or “insufficient display screen size” “to render the content item” or “battery status” of “interface” being “low” could prevent “render” the “content” to the “client device” (specification ¶ 0062).
1”  spoken according to ¶ 0002 into a “microphone” (a first interface of a “voice-enabled device 52” (a first client device)). As Fig. 5 depict the said “voice input” is “Convert[ed]” “to text” and a “parse[d] text” is obtained to identify e.g. “pick-me-up” and a “response to a user” (¶ 0038 sentence 1). If this request is made in the morning, then the system assesses: “they may” “often meant they wanted coffee” (¶ 0057 lines 7). In that case according to ¶ 0056 lines 13+ “interactive assistant module 56 may be most likely to perform the action of finding a coffee shop” (e.g. by “rendering of a response to a user” “via a visual display” (second interface (¶ 0038 sentence 1)).  However later on e.g., in the evening or at night if the same command is uttered by the user, the system may assess: “they needed to be cheered up” “e.g. with a joke” (¶ 0057 last 3 lines), in that case it will not transmit the “coffee” (digital component previously sent to the user via his “display” (second interface) in the morning) and instead “speak” a “joke” (a first action data structure delivered to the user via his speaker (a third interface) in response to not transmitting “coffee” (the digital component). In particular this is received by an “interactive assistant module” (i.e., a speaker or the third client interface) according to ¶ 0054 lines 11-12. However here the “voice enabled device 52” (the first client device) and the “interactive assistant module” (the 
Eyre (US Patent 10,305,911) although teaches sending “web content” (action data structure) to a plurality of client “devices” (“108b,” “104b”(“parent”) and “108a” “104a” (“child”) (Col. 3 lines 52-53), but these devices correspond to different clients, and also the criterion used in deciding which “client” “device” (“104a” versus “104b”) to be delivered a “webpage” (the digital content) is not if that “client” “device” (e.g., the “child” “104a”) had previously received it, but rather it is if the owner of the other “client” “device” (i.e., “parent” “104b”) approves that the “104a” to receive it.
Further search did not produce any reference teaching the identified inventive concept here and therefore these claims became allowable. Claims 2-12 (dependent on claim 1) and 14-20 (dependent on claim 13) further limit their allowed parent claims and are thus allowable under similar rationale.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860.  The examiner can normally be reached on 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Farzad Kazeminezhad/
Art Unit 2657
June 28th 2021.